Citation Nr: 1711661	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-29 640	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for infertility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to August 1993, from March 1997 to July 1997, and from August 2003 to August 2004.  The Veteran also had subsequent service in the Reserves. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for TBI, infertility, right knee injury, and migraine headaches.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

During the pendency of the appeal and prior to certification of the appeal to the Board, in a June 2010 rating decision, the RO granted service connection for right knee injury and migraines headaches.  As the Veteran has obtained a full grant of the benefits sought, the issues of service connection for right knee injury and migraine headaches are no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2016.  the Veteran testified during  l Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted evidence, and expressed his desire to waive initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800.  20.1304 (2016).  The record was also held open for 60 days following that hearing to give the Veteran and his representative the opportunity to submit a private medical opinion and other evidence.  Thereafter, the Veteran submitted a private medical opinion with regard to his infertility and a lay statement from his wife. Although the Veteran did not explicitly waive initial RO jurisdiction over the evidence received post hearing, inasmuch as the claims on appeal are being remanded for other reasons, the AOJ will have opportunity to review such additional evidence received on remand (discussed below), and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a remand.

As a final preliminary matter, the Board notes that in September 2016, the Veteran filed a notice of disagreement with a September 2016 determination to withhold forty-one days of military drill pay for the year 2015.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As this claim is still in the development stage, it is not in appellate status and will not be considered by the Board at this time.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is required. 

The Veteran contends that his infertility is due to exposure to numerous toxins in service.  He primarily contends that his service during the Persian Gulf War exposed him to various toxins such as radiation, microwave radiation, and nerve gas agents.  With regard to his TBI injury, the Veteran contends that he suffers from symptoms of memory loss, difficulty with dexterity, and other cognitive issues that are not contemplated by the rating criteria for his service-connected migraines.  

Initially, the Board points out that the  appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans, supra.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  See 38 C.F.R. § 19.31 (b)(1) (2016).  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case (SSOC) must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  See 38 C.F.R. § 19.37 (a). There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  

After the issuance of the June 2010 SOC, but before the appeal was certified to the Board, relevant evidence was associated with the records, to include a February 2015 headaches disability benefits questionnaire and a November 2014 medical opinion from Dr. M.Z., which indicates that the Veteran migraine headaches are residuals of a TBI.  In addition, in November 2015, the Veteran was afforded VA examinations for his claims for residuals of a traumatic brain injury and infertility in November 2015, and copies of the examination reports were associated with the claims file.  The Board additionally notes that relevant STRs were also associated with the record since the June 2010 SOC, which were also not considered by the AOJ.  As the evidence is relevant to the claims on appeal and the June 2010 SOC reflects the AOJ's last adjudication of the claims, under these circumstances, the Board has no alternative but to remand these matters on appeal for AOJ consideration of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37. 

The Board further finds that, prior to such adjudication, development of both claims is warranted.
With regard to the claim for infertility, the record reflects that the Veteran underwent a genitourinary VA examination in October 2008, as noted in the June 2010 SOC; however, the examination report has not been associated with the claims file.  As will be discussed in greater detail below, on remand, the AOJ should associate this record with the claims file.

With regard to his claim for residuals of a TBI, the Veteran contends that he suffers from symptoms of memory loss, difficulty with dexterity, to include writing and fine motor skills, and other cognitive issues that are not contemplated by the rating criteria for his service-connected posttraumatic migraines.  The Veteran also contended during his November 2016 Board hearing, as well as in written statements, that the VA examinations provided were inadequate as there were no physical or lab testing conducted or empirical data gathered to support the examiners' conclusions that he does not suffer from a TBI. 

In that regard, the October 2008 VA examiner noted that the Veteran suffered a head injury from a piece of equipment that fell on his head in relatively close proximity to mortar fire in 2004 without loss of consciousness and that the Veteran experienced migraine headaches.  The examiner opined that the migraine headaches are post-concussive in etiology and related to the head injury; however, the examiner opined that he did not see any evidence of a TBI after interacting with the Veteran based on the absence of signs or symptoms at that time to suggest that the Veteran has a TBI.  The November 2015 VA examiner noted that the Veteran recalled that he suffered a shrapnel injury to the right scalp from mortar fire that caused loss of consciousness and laceration requiring sutures.  Although the Veteran believes this shrapnel head injury occurred in February 2004, the examiner noted that the record seems to confirm this injury occurred in 1991 as a result of combat and would be considered a TBI based on this history.  The examiner indicated that the Veteran described his head injuries as minor head trauma, without loss of consciousness, and not consistent with TBI as reported in the October 2008 VA examination.  The examiner noted that his headaches began after the more recent in-service 2004 injury as a result of equipment falling on his head, and for which he is already service-connected for.  The examiner opined that it is more likely than not that his symptoms of insomnia and irritability, as well as short-term memory loss, are the results of PTSD and decreased concentration is due to lack of sleep, not due to TBI.

The Board notes, however, despite indicating that the 1991 documented combat head injury is considered a TBI and addressing the some of the Veteran's symptoms, the VA examiner did not address the Veteran's contention that he also experiences difficulty with dexterity, to include writing and fine motor skills, and other cognitive issues.  Thus, as it is unclear whether such symptoms are residuals of an in-service BI, the Board finds that further medical opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale -that clearly addresses t this question is needed to resolve his claim for a residuals of TBI, separate from his already service-connected migraine headaches.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To this end, the AOJ should arrange to obtain an addendum opinion from the November 2015 examiner, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

P, prior to obtaining further medical findings/opinions in connection with the TBI claim and prior to further consideration of the claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran does not receive VA treatment; however, as noted above, the report of an October 2008 genitourinary VA examination conducted at the Boston VA Medical Center (VAMC) is not associated with the claims file.  Hence, the AOJ should obtain the October 2008 VA examination report, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Regarding private treatment records, the records reflects and the Veteran has indicated that he receives treatment for his residuals of TBI and his infertility at New England Neurology Associates (Dr. M.Z.), Beth Israel Deaconess Health Care (Dr. N.T.), and Manchester Urology (Dr. S.S.), however, other than the records submitted by the Veteran, all records of treatment have not been associated with the claims file and there is no indication that the AOJ tried to obtain any such records, as the Veteran indicated during his November 2016 hearing.  Thus, the AOJ should contact the Veteran and request authorization for records from these medical facilities, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  

As noted, adjudication of the claims must include consideration of all pertinent evidence-to particularly include the evidence referenced above that was associated with the claims file prior to certification to the Board but not considered, all evidence submitted directly to Board (to include, for the sake of efficiency, evidence submitted with a waiver of initial RO consideration). as well as all evidence received pursuant to this remand.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Boston VAMC, the report of the October 2008 genitourinary VA examination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical record, to include from New England Neurology Associates (Dr. M.Z.), Beth Israel Deaconess Health Care (Dr. N.T.), and Manchester Urology (Dr. S.S.).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the November 2015 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, a neurologist) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has a current disability of TBI.  In doing so, the examiner must consider and address the Veteran's subjective complaints, to include memory loss, difficulty with dexterity, to include writing and fine motor skills, and other cognitive issues.

If the Veteran is currently diagnosed with TBI, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was incurred  during service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the onset, nature, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state

All examination findings/testing result (if any)s, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the above requested action, and any additional notification and/or development deemed warranted adjudicate the claims in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) prior to or since the last adjudication in the June 2010 SOC-to include that received prior to certification of the appeal to the Board but not considered, all evidence submitted directly to Board (to include, for the sake of efficiency, evidence submitted with a waiver of initial RO consideration, as well as all evidence received pursuant to this remand) and all legal authority.

7.  If any the benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

